/,

,,
     -; •   o.(, ... - ...

                   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl   JI
                                                       UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                          United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                        V,                                     (For Offenses Committed On or After November 1, 1987)


                                          Humberto Rios-Clemente                               Case Number: 3: l 9-mj-22705

                                                                                               MarcXavi
                                                                                               Defendant's Atto ney


                   REGISTRATION NO. 01990508
                   THE DEFENDANT:
                    [;g] pleaded guilty to count(s) _1:...:::_of:_C=om=pl::a:::in:::t_ _ _ _ _ _ _ _ _--l-,~~~Llliil..p!l~IG+-Gfl-~~-l--
                      •  was found guilty to count(s)
                         after a plea of not guilty.
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                   Title & Section                    Nature of Offense                                                          Count Number(s)
                   8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                I
                      •       The defendant has been found not guilty on count(s)
                                                                                            ----------------~--
                      •       Count( s)
                                          ------~-----------
                                                                                                dismissed on the motion of the United States.

                                                               IMPRISONMENT
                          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                   imprisoned for a term of:

                                                  •    TIME SERVED                          ~ _/,f_Q_ _ _ days
                       [;gjAssessment: $10 WAIVED [;gj Fine: WAIVED
                      [;gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                      the defendant's possession at the time of arrest upon their deportation or removal.
                      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Monday, July 8, 2019



                   Received

                                                                                             UNITED STATES MAGISTRATE JUDGE



                   Clerk's Office Copy                                                                                                    3: l 9-mj-22705
